Citation Nr: 0613368	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

For the reasons indicated below, the issue of entitlement to 
service connection for degenerative joint disease of the 
cervical spine is remanded to the RO via the Appeals 
Management Center in Washington, DC. 


FINDING OF FACT

The veteran's service-connected migraine headache disability 
is manifested by complaints of severe daily headaches, but 
the evidence does not show very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 


5106, 5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in May 
and October 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish his 
claim for an increased evaluation.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2004 VA letter 
stated "[i]f you have any evidence in your possession that 
pertains to your claim, please sent it to us."  
Additionally, the provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the December 2005 supplemental 
statement of the case.  Consequently, the duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The Board notes that the veteran was not informed that a 
particular effective date would be assigned if his increased 
rating claim was granted.  However, since the 


veteran's claim for an increased rating for service-connected 
migraine headache is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The veteran was 
afforded a VA examination in March 2005 in connection with 
this claim. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson 19 
Vet. App. 473 (2006).

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a 


rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Nevertheless, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, which is the situation with 
respect to the veteran's cervical spine disability, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 8100, a 50 percent rating, the highest 
rating assignable under this diagnostic code, contemplates 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; a 30 percent rating contemplates headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over last several months; a 10 
percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; and a noncompensable evaluation 
is assigned for headaches with less frequent attacks.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8100.

Analysis

The veteran contends that his service-connected headaches are 
more severe than currently evaluated and warrant a rating in 
excess of 30 percent.  To warrant a higher evaluation of 50 
percent for migraine headaches, which is the maximum 
schedular rating, there needs to be evidence of very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  

Although the evidence of record shows that the veteran has 
constant headaches, for which he receives treatment and takes 
medication, the evidence of record does not show that the 
veteran's attacks are prolonged and productive of severe 
economic inadaptability.  Emergency room visits to Horton 
Community Hospital and NEK Center for Health and Wellness 
from September 1995 to September 2003 show hospital visits 
due to headaches as much as once a month; however, 
prostrating attacks averaging once a month are assigned a 30 
percent evaluation.  Examination by a neurologist in March 
2005 did not reveal any neurological abnormality; the 


neurologic diagnosis was probable tension headaches with some 
vascular component.  When examined for VA purposes in April 
2005, the veteran said that he was working full time as a 
police officer, which he had been doing for the previous 12 
years.  As such, the evidence of record does not show that 
the veteran's service-connected headaches are productive of 
severe economic adaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A 50 percent 
rating is provided for certain manifestations of the service-
connected headaches but the medical evidence reflects that 
those manifestations are not present in this case.

Although the veteran has significant service-connected 
migraine headaches that adversely affect his functional 
capacity, the medical evidence does not show marked 
interference with employment due to these headaches.  As 
noted above, he has been able to work full time for 12 years 
despite his headaches.  Additionally, the veteran has not 
been frequently hospitalized.  Consequently, the veteran has 
not submitted evidence that the service-connected migraine 
headaches at issue result in disability factors not 
contemplated in the criteria.  Thus, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the veteran.  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as prolonged 
attacks productive of severe economic inadaptability has not 
been shown by the evidence of record, the preponderance of 
the evidence is against the assignment of a disability 
evaluation in excess of 30 percent and the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An evaluation in excess of 30 percent for service-connected 
migraine headaches is denied.  


REMAND

This case was remanded by the Board in September 2004 for 
additional development, to include a VA orthopedic 
examination with nexus opinion.  In its September 2004 
remand, the Board directed that the examiner comment on 
whether it is " . . . at least as likely as not that 
degenerative joint disease of the cervical spine is related 
to service on any basis including injury, or if preexisting 
service, was aggravated thereby?"  If the veteran's cervical 
spine arthritis was not related to service, the examiner was 
to comment on whether it is " . . . at least as likely as 
not that degenerative joint disease of the cervical spine is 
causally related to the service-connected migraine headaches 
if not on a secondary basis, on the basis of aggravation?"  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  On orthopedic 
examination in April 2005, the physician concluded that the 
veteran's degenerative disc disease of the cervical spine was 
not present in service, but the physician did not address 
whether the disability was related to service.  See 
38 C.F.R. § 3.303(d) (2006) (service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  
Although the physician also concluded that it could not be 
determined whether the veteran's cervical spine disability 
caused or contributed to his service-connected headaches, the 
physician failed to address whether the degenerative disease 
of the veteran's cervical spine was due to or aggravated by 
his service-connected headaches, as requested in the Board 
remand.  Consequently, the Board finds that the RO did not 
adequately comply with the terms of the Board's September 
2004 remand.  Id. 

Consequently, this case is remanded for the following 
actions:

1.  The veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for cervical spine disability since 
August 2005, the date of the most recent 
medical evidence currently on file.  
After securing any appropriate consent 
from the veteran, the RO must obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The physician who examined the 
veteran in April 2005 must be requested 
to review the claims file and provide an 
opinion specifically stating whether the 
veteran's degenerative disease of the 
cervical spine is related to his active 
duty service.  The physician must also 
provide an opinion on whether the 
veteran's service-connected migraine 
headaches caused or aggravated his 
degenerative disease of the cervical 
spine.  The VA claims folders, including 
a copy of this Remand, must be made 
available to, and reviewed by, the 
physician.  If the requested opinions 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  If the physician who 
examined the veteran in April 2005 is 
unavailable, another appropriate health 
care provider must be asked to review the 
claims files and provide the above 
requested opinions.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.  

3.  After the above, the RO should review 
the claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  
Thereafter, VA must readjudicate the 
issue currently on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided a 
supplemental statement of the case and 
must be afforded an appropriate 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


